Case 3:17-cv-01104-VLB Document 82-145 Filed 05/15/19 Page 1 of 3




                Exhibit 145
                  Case 3:17-cv-01104-VLB Document 82-145 Filed 05/15/19 Page 2 of 3
                                                                          Sunday,	  February	  2 1,	  2 016	  at	  1 0:39:38	  A M	  Eastern	  Standard	  Time

Subject:       Re:	  response	  to	  your	  le.ers
Date:          Friday,	  July	  24,	  2015	  at	  10:39:10	  AM	  Eastern	  Daylight	  Time
From:          Susan	  Byrne	  <susan.byrne@yale.edu>
To:            Gendler,	  Tamar	  <tamar.gendler@yale.edu>
CC:            Dovidio,	  John	  <john.dovidio@yale.edu>,	  Mangan,	  John	  <john.mangan@yale.edu>,	  Hungerford,
               Amy	  <amy.hungerford@yale.edu>
Dear	  Tamar,
Thank	  you	  for	  your	  response	  to	  my	  le.ers.	  

My	  summer	  has	  been	  wonderful	  -­‐	  I	  am	  having	  a	  blast	  with	  research	  for	  a	  book	  chapter	  about	  early	  modern	  
"ConsWtuWons."	  I	  hope	  yours	  has	  been	  similarly	  enjoyable	  and	  refreshing,	  and	  conWnues	  to	  be	  so!

Yours,
Sue

From:	  "Gendler,	  Tamar"	  <tamar.gendler@yale.edu>
Date:	  Friday,	  July	  24,	  2015	  at	  9:51	  AM
To:	  Susan	  Byrne	  <susan.byrne@yale.edu>
Cc:	  "Dovidio,	  John"	  <john.dovidio@yale.edu>,	  "Mangan,	  John"	  <john.mangan@yale.edu>,	  "Hungerford,	  
Amy"	  <-amy.hungerford@yale.edu>
            - --- ---- - -----
Subject:	  response	  to	  your	  le.ers

Dear	  Sue,
	  
I	  am	  wriWng	  in	  response	  to	  your	  le.ers	  of	  15	  July	  2015	  and	  16	  July	  2015.
	  
In	  the	  le.er	  of	  15	  July	  2015,	  you	  asked	  whether	  a	  copy	  of	  your	  2013	  promoWon	  materials	  is	  on	  ﬁle	  at	  the	  
FAS	  Dean’s	  oﬃce.	  We	  indeed	  have	  a	  copy	  of	  that	  ﬁle	  in	  our	  records,	  including	  the	  le.ers	  from	  external	  
reviewers	  and	  the	  other	  materials	  that	  were	  submi.ed	  at	  that	  Wme.
	  
In	  the	  le.er	  of	  16	  July	  2015,	  you	  asked	  about	  procedures	  for	  submi`ng	  materials	  for	  your	  review.	  In	  order	  
to	  proceed	  in	  a	  Wmely	  fashion,	  we	  have	  asked	  Noel	  Valis	  to	  serve	  as	  chair	  of	  your	  promoWon	  commi.ee	  at	  
least	  unWl	  the	  conclusion	  of	  the	  departmental	  review.	  Noel	  has	  accepted	  this	  request,	  and	  Rolena	  has	  been	  
informed.	  In	  light	  of	  this,	  you	  should	  direct	  any	  quesWons	  you	  might	  have	  about	  the	  promoWon	  process	  to	  
Noel,	  with	  a	  cc	  to	  Divisional	  Director	  Amy	  Hungerford,	  and	  you	  should	  plan	  to	  submit	  your	  materials	  to	  
Noel	  no	  later	  than	  August	  18.	  Over	  the	  next	  few	  days,	  Amy	  will	  be	  working	  with	  Noel	  to	  form	  a	  review	  
commi.ee,	  and	  to	  secure	  referees.	  We	  are	  well	  within	  the	  normal	  schedule	  on	  securing	  referees	  (this	  
typically	  takes	  place	  in	  June,	  July	  and	  August),	  so	  you	  do	  not	  need	  to	  worry	  about	  any	  delay	  in	  the	  
evaluaWon	  process.
	  




                                                       INITIAL DISCOVERY PROTOCOLS                                                                                P1367Page	  1 	  of	  2
                 Case 3:17-cv-01104-VLB Document 82-145 Filed 05/15/19 Page 3 of 3


I	  hope	  that	  you	  are	  enjoying	  a	  producWve	  and	  restoraWve	  summer.
	  
Best,
	  
Tamar
	  
	  
___
	  
Tamar	  Szabo	  Gendler	  
Dean,	  Faculty	  of	  Arts	  and	  Sciences	  
Vincent	  J.	  Scully	  Professor	  of	  Philosophy	  
Professor	  of	  Psychology	  and	  CogniWve	  Science	  
P.O.	  Box	  208365	  
Yale	  University,	  New	  Haven,	  CT	  06520-­‐8365
h.p://fas.yale.edu/people/tamar-­‐szab-­‐gendler
--------------------

	  




                                                    INITIAL DISCOVERY PROTOCOLS                 P1368Page	  2 	  of	  2
